DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al (US 2019/0019624).
Regarding claim 1, OH discloses a multilayer ceramic electronic component (Fig. 1, 100) comprising: 5a ceramic body (Fig. 1, 110) having fifth and sixth surfaces (Fig. 1, 3/4) opposing each other in a first direction (Fig. 1, X), third and fourth surfaces (Fig. 1, 5/6) opposing each other in a second direction (Fig. 1, Y), and first and second surfaces (Fig. 1, 1/2) opposing each other in a third direction (Fig. 1, Z), and a capacitance forming portion including dielectric layers (Fig. 2, 111) and 10first and second internal electrodes (Fig. 2, 121/122) laminated with respective dielectric layers interposed therebetween in the third direction (Fig. 2); a first external electrode (Fig. 2, 131) connected to the first internal electrode (Fig. 2) and including a first conductive layer (Fig. 2, 131 on 3) and a first 15band portion (Fig. 2, 131 on 1/2/5/6); and a second external electrode (Fig. 2, 132) connected to the second internal electrode (Fig. 2) and including a second conductive layer (Fig. 2, 132 on 4) and a second band portion (Fig. 2, 132 on 1/2/5/6), wherein Tb/Tc is 0.85 or more (Fig. 3, t2/t1 = 0.7-1.2 [0007]), where Tc is a maximum 20thickness of each of the first and second conductive layers (Fig. 3, t1) and Tb is a maximum thickness of each of the first and second band portions (Fig. 3, t2).  
Regarding claim 3, OH further discloses that each of the first and second conductive layers 5has an average thickness of 15 µm or less (50nm = 2 µm [0009]).  
Regarding claim 4, OH further discloses that each of the first and second band portions has an average thickness of 14 µm or less (about 50nm = 2 µm [0009]).  
Regarding claim 5, OH further discloses that a secondary differential value with respect to a tangent of each of the first and second band portions is a constant (Fig. 2, band portion is a flat line and therefore a constant).  
Regarding claim 7, OH further discloses that each of the first and second internal electrodes has an average thickness of 0.4 µm or less (0.2-1 µm [0034]).  
Regarding claim 10, OH further discloses that the first conductive layer is disposed on the fifth surface (Fig. 1, 131 on 3), the first band portion is disposed on one or more of the first to fourth surfaces (Fig. 1, 131 on 1/2), the second conductive layer is disposed on the sixth 15surface (Fig. 1, 132 on 4), and the second band portion is disposed on one or more of the first to fourth surfaces (Fig. 1, 132 on 1/2).  
Regarding claim 11, OH further discloses that the first conductive layer is disposed directly on the fifth surface (Fig. 1, 131 on 3 of 110), the first band portion is disposed directly on one or more of the first to fourth surfaces (Fig. 1, 131 on 1 of 110), the second conductive layer is disposed directly on the 25sixth surface (Fig. 1, 132 on 4 of 110), andDB1/ 113369533.1 Page 29the second band portion is disposed directly on one or more of the first to fourth surfaces (Fig. 1, 132 on 1 of 110).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUNG et al (US 2015/0223340).
Regarding claim 20, JUNG discloses a multilayer ceramic electronic component (Fig. 1, 100) comprising: a ceramic body (Fig. 1, 10) having fifth and sixth surfaces (Fig. 1, front and back in L direction) opposing each other in a first direction (Fig. 1, L), third and fourth surfaces (Fig. 1, left and right sides in W direction) opposing each other in a second direction (Fig. 1, W), and first and second surfaces (Fig. 1, top and bottom in T direction) opposing each other in a third direction (Fig. 1, T), and a capacitance forming portion including dielectric layers (Fig. 4, 11) and first and second internal electrodes (Fig. 4, 21/22) laminated with respective dielectric layers interposed therebetween in the third direction (Fig. 4); a first external electrode (Fig. 4, 41a/b) connected to the first internal electrode (Fig. 4) and including a first conductive layer (Fig. 4, 41a) and a first band portion (Fig. 4, 41b); and a second external electrode (Fig. 4, 42a/b) connected to the second internal electrode and including a second conductive layer (Fig. 4, 42a) and a second band portion (Fig. 4, 42b), wherein Tb/Tc is 0.85 or more (Fig. 4, 41a/b are about the same thickness and therefore the ration would be 1 which teaches the claim limitations), where Tc is a maximum thickness of each of the first and second conductive layers and Tb is a maximum thickness of each of the first and second band portions (Fig. 4), and wherein the first conductive layer and the first band portion have a first interface defined therebetween (Fig. 4, line between 41a and 41b), or the second conductive layer and the second band portion have a second interface defined therebetween (Fig. 4, line between 42a and 42b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (US 2019/0019624) in view of LIM et al (US 2015/0380161).
Regarding claim 2, OH fails to teach the claim limitations. 
LIM teaches that each of the first and second external DB1/ 113369533.1 Page 27electrodes includes a sintered electrode ([0043]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LIM to the invention of OH, in order to construct the devices using known manufacturing practices and designs in the art to meet user needs based on known design possibilities.
Regarding claim 6, OH fails to teach the claim limitations. 
LIM teaches that the constant is less or greater than zero (Fig. 3, curve in 35 gives constant other than 0 and therefore teaches the claim limitations).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LIM to the invention of OH, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (US 2019/0019624) in view of TAKASHIMA (US 2019/0371528).
Regarding claim 8, LIM fails to teach the claim limitations. 
TAKASHIMA teaches that each of the dielectric layers has an average 25thickness of 0.4 µm or less ([0035]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TAKASHIMA to the invention of OH, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9, OH teaches that the ceramic body includes cover portions, respectively disposed on both surfaces in the third direction (Fig. 2, 110 above and below 121 and 122).
OH fails to teach that each of the cover portions has a thickness of 20 µm or less. 
TAKASHIMA teaches that the ceramic body includes cover portions, respectively disposed on both surfaces in the third direction, 5and each of the cover portions has a thickness of 20 µm or less ([0049]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TAKASHIMA to the invention of OH, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
KIM et al (US 2015/0043124) teaches relevant art in Fig. 3.
SATOH et al (US 2018/0082792) teaches relevant art in Fig. 4.
CHAE et al (US 2015/0022943) teaches relevant art in Fig. 1-6.
KIM et al (US 2015/0083475) teaches relevant prior art in Fig. 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848